Mr. Justice Stone delivered the opinion of the court: Plaintiff in error, William Taglia, was convicted in the criminal court of Cook county of the crime of robbery, and the jury found that he was then armed with a dangerous weapon with intent, if resisted, to kill and maim the person robbed. Motion for new trial was overruled and plaintiff in error was sentenced to the penitentiary “for a term of years not to exceed the maximum term fixed by statute for the crime whereof he stands convicted.” All contentions here submitted for the reversal of. this case were urged and considered in People v. Doras, 290 Ill. 188, and the decision of this court in that case is controlling here. The judgment of the criminal court of Cook county will be affirmed. Judgment affirmed.